Title: From George Washington to Jean Le Mayeur, 30 August 1784
From: Washington, George
To: Le Mayeur, Jean-Pierre



Sir,
[Mount Vernon] 30th Augt 1784

Your letter of the 14th accompanying the horse for little Washington came safe. It is not in my power to describe his delight, which is the best proof of his thanks to you—he finds beauty in every part, & tho’ shy at first, he begins now to ride with a degree of boldness which will soon do honor to his horsemanship.
Mrs Washington & all the family join me in best wishes for you. Mrs Lund Washington has added a daughter to her family—Miss Bassett is on a visit to her friends in the lower parts of this State—& I shall set off tomorrow on a tour to the Western Country. I shall always be happy to hear from you, & only wish for opportunities to make you amends for the attentions you have shewn me. This letter will be handed to you by the Marqs de la Fayette to whom I have mentioned you as one to whom I am under obligations. I am Sir, &c.

G: Washington

